Citation Nr: 0605442	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  99-02 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals, arthroscopy with partial medial meniscal tear of 
the left knee, other than the period of a temporary total 
disability evaluation from April 28, 1995, to June 1, 1995.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from March 1964 to July 1968 
and from August 1969 to March 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The RO granted entitlement to 
service connection for residuals, arthroscopy with partial 
medial meniscal tear of the left knee and assigned a 
temporary evaluation of 100 percent effective April 28, 1995, 
under the provisions of 38 C.F.R. § 4.30 for surgery and 
convalescence involving a service-connected disability and an 
evaluation of zero percent effective June 1, 1995.

The veteran disagreed with the noncompensable evaluation and 
appealed the decision to the Board.  The Board denied the 
appeal in November 2000.  The appellant appealed the Board 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter Court).  In an Order issued in May 2002 
the Court vacated the November 2000 Board decision on this 
matter and remanded the appeal.

The Board remanded the case in May 2004 for further 
development.  An August 2005 rating decision assigned a 10 
percent evaluation effective April 6, 1995, continued the 100 
percent evaluation from April 28, 1995, based on surgery of 
the left knee, and assigned a 10 percent evaluation from June 
1, 1995, following arthroscopic surgery.  



FINDING OF FACT

On September 19, 2005, prior to the promulgation of a 
decision in the appeal, VA received written notification from 
the appellant to the effect that a withdrawal of this appeal 
is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant as to the issue of entitlement to an initial rating 
in excess of 10 percent for residuals, arthroscopy with 
partial medial meniscal tear of the left knee, other than the 
period of a temporary total disability evaluation from 
April 28, 1995, to June 1, 1995, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  See also 38 C.F.R. § 20.202 
(2005).  Appeal withdrawals must be in writing, except for 
appeals withdrawn on the record at a hearing, at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204 
(2005).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2005).  
After receipt of notice of the August 18, 2005 rating 
decision and the August 23, 2005 supplemental statement of 
the case, the veteran wrote in September 2005 that he was 
satisfied with the award of ten percent for his left knee and 
did not feel the need to appeal to the Board again.  In 
November 2005, he replied to a letter from the RO wherein he 
questioned what appeal was being returned to the Board.  He 
stated that he had been awarded ten percent and had no other 
appeals in process.  Based on these written statements, the 
Board finds that the veteran has withdrawn his appeal; hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it is hereby 
dismissed.


ORDER

The appeal on the issue of entitlement to an initial rating 
in excess of 10 percent for residuals, arthroscopy with 
partial medial meniscal tear of the left knee, other than the 
period of a temporary total disability evaluation from 
April 28, 1995, to June 1, 1995, is dismissed.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


